U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 F O R M10 – QSB ⊠Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended September 30, 2007 Commission file number 0-49784 SOUTHERN CONNECTICUT BANCORP, INC. (Name of Small Business Issuer as Specified in Its Charter) Connecticut (State or Other Jurisdiction of Incorporation or Organization) 06-1609692 (I.R.S. Employer Identification Number) 215 Church Street New Haven, Connecticut 06510 (Address of Principal Executive Offices) (203) 782-1100 (Issuer’sTelephoneNumber) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days.YES [X]No [] The number of shares of the issuer’s Common Stock, par value $.01 per share, outstanding as of November 9, 2007:2,946,162 1 Transitional Small Business Disclosure Format YesNoX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes No
